Opinion on Rehearing. Mr. Justice Yantis delivered the opinion of the court: Application of the above named claimant for a reconsideration of the award of One Thousand Dollars ($1,000.00) heretofore made in his favor has been duly considered and the entire record in connection with the military bus-fire accident, out of which the injuries to claimant resulted, has been reviewed. As the injuries growing out of this accident were suffered by the various claimants while engaged in military service, the reports of the Military Medical Boards are entitled to earnest consideration. In the case of Corporal Hayes, the last of such reports was that of August 8, 1934. The award of One Thousand Dollars ($1,000.00) was based upon the evidence as disclosed in his case and the court finds no sufficient basis for a modification or change of the amount of that award. However a further showing has been made over the signature of Dr. V. P. Blair of St. Louis, Missouri, that an examination of claimant under date of April 10, 1935 shows that certain skin graft can be made across the dorsum of the left hand, which the doctor believes will release the hand sufficiently to permit the closing of same and to also remove the tenderness now existing. Such operation involves an estimated hospitalization of four weeks time and a surgical charge of Three Hundred Fifty Dollars ($350.00). Again following the practice in connection with the Workmen’s Compensation Law, and believing from the record that the surgical treatment in question will relieve the claimant to some extent of the disability now existing, It is Thereeore Ordered that this cause shall remain upon the docket for such further orders and awards if any as may prove legal and proper, in addition to the specific award hereinabove made, for surgical care and hospitalization as hereinabove indicated.